*198MEMORANDUM **
Gloria Lucia Salmerón Sanchez, her husband J. Baudelio Barrera Guzman, and their three sons, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“U”) order denying the parents’ applications for cancellation of removal. We deny the petition for review.
Petitioners do not challenge the IJ’s denial of their applications for cancellation of removal. Instead, they request that their case be remanded so that Barrera Guzman can apply for adjustment of status. We deny petitioners’ request.
Petitioners’ challenge to the BIA’s decision to streamline their case is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.